 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    CARL HARRISON,                                   Case No. 1:18-cv-00525-DAD-JLT (PC)

12                           Plaintiff,                ORDER AFTER SETTLEMENT
                                                       CONFERENCE
13            v.

14    FLORES, et al.,

15                           Defendants.

16

17           The Court held a settlement conference at which the parties were able to come to a
18   settlement. However, because the settlement involves property and certain pieces of property are
19   not currently available, the parties agree the matter is settled contingent upon the property being
20   located within a month. The settlement consists of the following key terms:
21           1.      The defense will provide from the prison’s inventory of confiscated/abandoned
22   property the following items:
23                   a.        A guitar and a hard guitar case. The guitar must be a Gibson, Martin,
24   Washburn, Ibanez or Ovation brand. The parties agree that the settlement is contingent upon the
25   defense locating such a guitar with a hard guitar case by August 10, 2019;
26                   b.        A hot pot (a Brushy Creek brand is preferred though, if one in good
27   condition and in good working order cannot be located by August 10, 2019, a Back-to-Basics
28   brand is sufficient);

                                                        1
 1                    c.         A typewriter;
 2                    d.         A 15” TV
 3           2.       The defense will also pay $2,750 in settlement. The plaintiff acknowledged on the
 4   record that this amount will be reduced by deductions to cover restitution balances, other financial
 5   obligations “on the books” of the CDCR for plaintiff and to cover administrative fees and costs.
 6   He acknowledged on the record also that payment of the settlement amount can take up to 180
 7   days from the time the plaintiff submits the signed settlement agreement, the stipulation to
 8   dismiss the action and the payee data record;
 9           3.       The plaintiff acknowledged on the record other key terms of the settlement
10   including:
11                    a.         That this settlement resolves the case in its entirety, including all claims
12   that have been raised or could have been raised and as to all defendants whether served or

13   unserved and those who were named or who could have been named. The settlement also extends

14   to claims of which the plaintiff is currently unaware that relate to the events, acts or omissions at

15   issue in this litigation;

16                    b.         That the settlement does not expressly or impliedly admit wrongdoing by

17   any defendant;

18                    c.         That the plaintiff will sign a settlement agreement and release provided to

19   him by defense counsel and a payee data record form. If either side fails to sign the settlement

20   agreement, this will not impact the finality of the contingent settlement achieved at the settlement

21   conference;

22           4.       The stipulated dismissal SHALL be filed no later than 30 days after the property

23   described above is provided to the plaintiff. This SHALL not be later than September 11, 2019;

24           5.       If the contingency—location of the described guitar and hard guitar case—is not

25   satisfied by August 10, 2019, no later than August 21, 2019, defense counsel SHALL file a report

26   detailing why the settlement failed;

27   ///

28   ///

                                                            2
 1        6.    The case remains STAYED.
 2

 3   IT IS SO ORDERED.
 4
       Dated:   July 11, 2019                  /s/ Jennifer L. Thurston
 5                                         UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           3
